Citation Nr: 1204184	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction, prior to October 3, 2006.

2.  Entitlement to an initial disability rating in excess of 50 percent for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from October 1997 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part, granted service connection for a psychiatric disability and assigned a 10 percent disability rating effective October 5, 2005.  Subsequently, an increased disability rating of 50 percent was assigned effective October 3, 2006.  The claim is now within the jurisdiction of the VA RO in Los Angeles, California.  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder with erectile dysfunction has been manifested by:  depressed mood; anxiety; flat affect; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from 50 to 55.

2.  The Veteran maintains employment.  

3.  At no period of time covered by this appeal has the Veteran's service-connected major depressive disorder with erectile dysfunction alone caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no higher, for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction, prior to October 3, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20110); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9434 (2011).

2.  The criteria for a disability rating in excess of 50 percent, for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction, during any period of time covered by this appeal,  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20110); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for a psychiatric disability was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; private evaluation records; VA treatment records;  VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service treatment records reveal that late in the Veteran's period of active service he was treated for psychiatric symptoms.  A May 2005 service treatment record is indicative of the treatment he received.  This record indicates a diagnosis of recurrent major depressive disorder which was being treated with Prozac, an anti-depressant,  and counseling.  Symptoms noted on mental status examination were depressed and angry mood with constricted affect.  No memory impairment was noted and cognitive functioning was normal.  Insight and judgment were good; attention and concentration were within normal limits.  There was no evidence of psychosis or thought disorder.  Current stressors indicated were job and legal stress.  The Veteran indicated that he was involved in proceedings to involuntarily separate him from service. A GAF scale score of 55 was indicated.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In May 2005 a VA psychiatric Compensation and Pension examination of the Veteran was conducted in conjunction with his initial claims for service connection.  The Veteran did not separate from service until October 2005, so this VA examination was conducted while the Veteran was still on active duty and being subjected to military separation proceedings.  The examiner noted a history of brief psychiatric hospitalization in April 2004 which yielded a diagnosis of dysthymia and major depression and that the Veteran was currently being treated with Prozac.  The Veteran reported depressed mood and excessive sleeping, up to 12 hours a day.  Mental status examination was essentially within normal limits with no deficiencies in memory or cognitive functioning noted.  The diagnosis was ongoing major depressive disorder being treated with Prozac.  The examiner indicated a current GAF score of 75 and that was the most accurate GAF score for the last year.  A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA outpatient treatment records dated from 2005 to 2007 reveal that the Veteran periodically sought treatment for symptoms of depressed mood.  For example a July 2006 VA outpatient treatment record reveals that the Veteran noticed an increase in symptoms of depressed mood with his discontinuation of anti-depressant medication; he requested a prescription for Prozac.  

A November 2006 VA outpatient psychology treatment note indicates  that the Veteran was seen for a psychotherapy session; his mood was depressed and he exhibited restricted affect.  

A February 2007 a university disability assessment indicated a current diagnosis of major depressive disorder with a GAF score of 50.  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In December 2008 a VA neuropsychiatric evaluation of the Veteran was conducted.  Psychological symptoms reported by the Veteran included depressed mood and anxiety.  He indicated he was presently on the anti-depressant Welbutrin which increased his energy level, but his symptoms of sad mood still persisted.  Symptoms of hypersomnia, decreased energy and increased appetite were reported.  He reported full time employment as a cell phone salesman along with maintaining a second part-time job.  The diagnosis was major depressive disorder and a GAF of 55 was assigned.  

In December 2009, the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported maintaining employment as a cell phone salesman;  he indicated a poor relationship with supervisors and co-workers, but no time lost from work.  Mental status examination revealed affect and mood were flat indicating a depressed mood.  Anxiety was also noted by the examiner.  There was no evidence of psychotic symptoms such as delusions, hallucinations, or impairment of thought process.    Although he reported trouble completing tasks and forgetting things; concentration and cognitive functioning appeared normal.  The diagnosis was major depressive disorder and a GAF score of 50 was assigned.  Again, a GAF score of 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

At the end of the December 2009 Compensation and Pension examination, the examiner added amplifying remarks after the diagnosis and indicated that the best description of the Veteran's current psychiatric impairment is:  

Psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  The above statement is supported by the following symptoms :  depressed mood, anxiety, suspiciousness, panic attacks weekly or less often and mild memory loss such as forgetting names, directions, or recent events.  

A VA outpatient psychology treatment record dated January 2010 reveals that the Veteran participated in psychotherapy at that time.  Depressed mood and amotivation were noted.  However, it was also noted that the Veteran failed to show at some VA mental health appointments due to conflicts with his work schedule.  A GAF score or 52 was indicated.  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He testified that the rating based upon the evidence in the May 2005 VA Compensation and Pension examination was not accurate.  He testified he was still on active duty at the time of that examination and the he was being subjected to disciplinary and separation proceedings.  He further testified that at the time he hoped to salvage his military career so he tried to under report his psychiatric symptoms and put forth a positive impression.  He also testified that he had received occasional VA outpatient treatment for his depression from the December 2009 VA examination to the present.  He stated that severity of his depression had not increased since the December 2009 VA examination and that this evidence was accurate and indicative of the level of severity of his depression as would be indicated by review of subsequent treatment records.  

Service connection for major depressive disorder with erectile dysfunction, was granted effective October 5, 2005, rated at 10 percent from October 5, 2005 to October 3, 2006, when a 50 percent disability rating was assigned.  

The Veteran's service-connected psychiatric disability is rated under the general rating formula for mental disorders.  A 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9434. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence reveals that the Veteran's major depressive disorder with erectile dysfunction symptoms have been at a fairly consistent level since they were diagnosed during service.  He has consistent symptoms of depressed mood; anxiety; flat affect; and the need to manage his symptoms with anti-depressant medication.  His GAF score has consistently been in the range of 50 to 55.  The only anomaly to this is the May 2005 VA Compensation and Pension report.  This report indicated less severe symptoms and a GAF score of 75.  By the Veteran's own admission at the hearing before the Board, he minimized his manifestations in an attempt to salvage his military career.  This seems plausible when the findings of this examination report are viewed in relation to all of the medical evidence of record.  Only this examination report indicates a GAF of 75.  All other medical evidence dating before and after this examination report indicates consistent symptoms of depression with the GAF scores being in the range of 50 to 55.  His symptoms related to his depression have not improved but have maintained at a consistent level since his diagnosis during service until the present.  Accordingly, the Veteran's disability picture resulting from his service-connected major depressive disorder with erectile dysfunction most nearly approximates the criteria contemplated by a 50 percent disability rating, effective from that date of service connection, October 5, 2005.  38 C.F.R. §4.130, Code 9434 (2011).

The evidence does not support the assignment of a disability rating in excess of 50 percent for major depressive disorder with erectile dysfunction.  At no period of time covered by this appeal has the Veteran's service-connected psychiatric disability alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran symptoms of depression have been consistently manifest to a degree which warrants no more Thant a 50 percent rating.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's major depressive disorder with erectile dysfunction is manifested by depressed mood; anxiety; flat affect; the need to manage his symptoms with anti-depressant medication; a Global Assessment of Functioning Scale (GAF) ranging from to 50 to 55.

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected major depressive disorder with erectile dysfunction; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9434.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected major depressive disorder with erectile dysfunction.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected psychiatric disability.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  The evidence indicates that the Veteran is able to maintain full-time employment and at times maintain a second part-time job.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Again, the medical evidence of record confirms that the Veteran's service-connected major depressive disorder with erectile dysfunction does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  


ORDER

An initial disability rating of 50 percent, and no more, for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction, is granted effective October 5, 2005.

An initial disability rating in excess of 50 percent for a service-connected psychiatric disability, diagnosed as major depressive disorder with erectile dysfunction, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


